Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dennis R. Chesire, Ph.D. on 1/25/2011.

The application has been amended as follows: 

1-21.	(Cancelled)

22.	(Currently amended)  A process of preparing a colloidal dispersion, said process comprising:
(a)	providing an aqueous reaction solution comprising sucrose and a glucosyltransferase that synthesizes poly alpha-1,3-glucan, wherein a slurry containing poly alpha-1,3-glucan is produced, and at least 90% of the glycosidic linkages of the poly alpha-1,3-glucan are alpha-1,3-glycosidic linkages;
(b)	filtering the slurry to provide a wet cake of the poly alpha-1,3-glucan, wherein the poly alpha-1,3-glucan is not dried; and
(c)	dispersing the wet cake to provide a colloidal dispersion comprising water and the poly alpha-1,3-glucan, wherein the poly alpha-1,3-glucan of the colloidal dispersion comprises particles with an average diameter of 5 nm to 200 nm.  


23.	(Previously presented)  The process of claim 22, further comprising, between steps (b) and (c), washing the wet cake with water.

24.	(Previously presented)  The process of claim 22, wherein at least 95% of the glycosidic linkages of the poly alpha-1,3-glucan are alpha-1,3-glycosidic linkages.

25.	(Previously presented)  The process of claim 24, wherein at least 98% of the glycosidic linkages of the poly alpha-1,3-glucan are alpha-1,3-glycosidic linkages.

26.	(Previously presented)  The process of claim 22, wherein the wet cake contains 60 wt% to 80 wt% water.

27.	(Cancelled)  

28.	(Previously presented)  The process of claim 22, wherein the particles form aggregates with an average diameter of 10 nm to 200 µm.

29.	(Previously presented)  The process of claim 22, wherein the colloidal dispersion comprises 0.1 wt% to 15 wt% poly alpha-1,3-glucan.

30.	(Currently amended)  The process of claim 22, further comprising:
(d) preparing a [[A]] personal care product, pharmaceutical product, food product, household product, or industrial product comprising the colloidal dispersion.

31.	(Currently amended)  The process of claim 23, further comprising:
(d) preparing a [[A]] personal care product, pharmaceutical product, food product, household product, or industrial product comprising the colloidal dispersion.

32	(Currently amended)  The process of claim 24, further comprising:
(d) preparing a [[A]] personal care product, pharmaceutical product, food product, household product, or industrial product comprising the colloidal dispersion.

33.	(Currently amended)  The process of claim 25, further comprising:
(d) preparing a [[A]] personal care product, pharmaceutical product, food product, household product, or industrial product comprising the colloidal dispersion.

34.	(Currently amended)  A process of preparing a colloidal dispersion, said process comprising:
(a)	providing a wet cake of poly alpha-1,3-glucan that is not dried, wherein at least 90% of the glycosidic linkages of the poly alpha-1,3-glucan are alpha-1,3-glycosidic linkages, and wherein the poly alpha-1,3-glucan is a product of an aqueous reaction comprising sucrose and a glucosyltransferase that synthesizes poly alpha-1,3-glucan; and
(b)	dispersing the wet cake to provide a colloidal dispersion comprising water and the poly alpha-1,3-glucan, wherein the poly alpha-1,3-glucan of the colloidal dispersion comprises particles with an average diameter of 5 nm to 200 nm.  


35.	(Previously presented)  The process of claim 34, further comprising, between steps (a) and (b), washing the wet cake with water.

36.	(Cancelled)  

37.	(Previously presented)  The process of claim 34, wherein at least 95% of the glycosidic linkages of the poly alpha-1,3-glucan are alpha-1,3-glycosidic linkages.

38.	(Previously presented)  The process of claim 37, wherein at least 98% of the glycosidic linkages of the poly alpha-1,3-glucan are alpha-1,3-glycosidic linkages.

39.	(Previously presented)  The process of claim 34, wherein the wet cake contains 60 wt% to 80 wt% water.

40.	(Previously presented)  The process of claim 34, wherein the colloidal dispersion comprises 0.1 wt% to 15 wt% poly alpha-1,3-glucan.

41.	(Currently amended)  The process of claim 34, further comprising:
(c) preparing a [[A]] personal care product, pharmaceutical product, food product, household product, or industrial product comprising the colloidal dispersion.

42.	(Currently amended)  The process of claim 35, further comprising:
(c) preparing a [[A]] personal care product, pharmaceutical product, food product, household product, or industrial product comprising the colloidal dispersion.

43.	(Cancelled)  

44.	(Previously presented)  The process of claim 34, wherein the particles form aggregates with an average diameter of 10 nm to 200 µm.

45.	(Currently amended)  The process of claim 37, further comprising:
(c) preparing a [[A]] personal care product, pharmaceutical product, food product, household product, or industrial product comprising the colloidal dispersion.

46.	(Currently amended)  The process of claim 38, further comprising:
(c) preparing a [[A]] personal care product, pharmaceutical product, food product, household product, or industrial product comprising the colloidal dispersion.

47.	(Currently amended)  The process of claim [[27]] 22, wherein the have an average diameter of 10 nm to 100 nm.

48.	(Currently amended)  The process of claim [[43]] 34, wherein the have an average diameter of 10 nm to 100 nm.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest instant process of making a colloidal dispersion involving reaction of aqueous sucrose and glucosyltransferease yields a poly alpha-1,3-glucan having 90% or greater alpha-1,3-glycosidic linkages as well as a particle size ranging from 5-200nm in a cake that is not dried. In the prior art of record(van Geel-Schuten US20050059633 and Yao et al. US20150080220)  a similar wet cake is dried. Applicant has discovered an advantage in not drying the wet cake in US 20210130504. (See 1.132 Declaration filed 1/25/2022)
US2021/0130504, demonstrates that samples of alpha-1,3-glucan that have never been dried can possess better dispersion properties as compared to alpha-1,3-giucan samples that have been dried. See FiG. 8 and Example 5 of US2021/0130504 demonstrates that alipha-1 ,3-glucan sample “~DPw 800" that has never been dried can disperse into an aqueous composition and thereby effectively provide viscosity. On the other hand, the same glucan sample (~DPw 800} does not have this benefit if dried before dispersal. The chemical property of better dispersibility of never-dried alpna-1,3-glucan is unexpected and has an advantage of being able to provide enhanced viscosity to aqueous compositions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616